

114 S1761 RS: To take certain Federal land located in Lassen County, California, into trust for the benefit of the Susanville Indian Rancheria, and for other purposes.
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 346114th CONGRESS2d SessionS. 1761[Report No. 114–202]IN THE SENATE OF THE UNITED STATESJuly 14, 2015Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJanuary 12, 2016Reported by Mr. Barrasso, without amendmentA BILLTo take certain Federal land located in Lassen County, California, into trust for the benefit of
			 the Susanville Indian Rancheria, and for other purposes.
	
		1.Land into trust for the Susanville Indian Rancheria
 (a)In generalThe land described in subsection (b) is taken into trust for the benefit of the Susanville Indian Rancheria, subject to valid existing rights.
 (b)Land descriptionThe land taken into trust under subsection (a) is the approximately 301 acres of Federal land under the administrative jurisdiction of the Bureau of Land Management identified as Conveyance Boundary on the map titled Susanville Indian Rancheria Land Conveyance and dated December 31, 2014.
 (c)GamingClass II gaming and class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be allowed at any time on the land taken into trust under subsection (a).January 12, 2016Reported without amendment